Citation Nr: 0123498	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  97-16 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for an ear disability 
manifested by chronic ear infections.  

3.  Entitlement to service connection for a left shoulder 
disorder.  

4.  Entitlement to a rating in excess of 10 percent for 
service-connected left knee disorder, from the initial grant 
of service connection.  

5.  Entitlement to a rating in excess of 10 percent for 
service-connected irritable bowel syndrome, from the initial 
grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from August 1991 to April 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 decision by the RO 
which, in part, granted service connection for a left knee 
disorder and irritable bowel syndrome (IBS), each rated 10 
percent disabling, effective from April 24, 1996, the day 
following the veteran's discharge from service.  The RO, in 
part, denied service connection for defective hearing, 
residuals of ear infection, and a left shoulder disorder.  A 
personal hearing at the RO was held in November 1997.  

By rating action in May 2001, the RO granted service 
connection for gastroesophageal reflux disease secondary to 
service-connected IBS and assigned a noncompensable rating, 
effective from February 8, 2000, the date of receipt of the 
claim.  The veteran and his representative were notified of 
this decision and did not appeal.  

(The issues of entitlement to ratings in excess of 10 percent 
for a left knee disorder and IBS and entitlement to service 
connection for a left shoulder disability are the subjects of 
the remand portion of this decision.)  


FINDINGS OF FACT

1.  The veteran does not have a hearing disability for VA 
purposes at present.  

2.  The veteran does not have an ear disorder manifested by 
chronic ear infections, which is related military service.  


CONCLUSIONS OF LAW

1.  Service connection for defective hearing is denied.  38 
U.S.C.A. §§ 1131, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 38 
C.F.R. §§ 3.102, 3.159 and 3.326); 38 C.F.R. § 4.85, 
Diagnostic Code (DC) 6100 (effective prior to June 10, 1999); 
38 C.F.R. §§ 4.85, 4.86, DC 6100 (effective from June 10, 
1999).  

2.  Service connection for an ear disorder manifested by 
chronic ear infections is denied.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to be codified 
at sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326); 
38 C.F.R. § 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Except for complaints of decreased hearing associated with 
ear infections during service, the veteran's service medical 
records are negative for any hearing abnormalities or 
diagnosis of defective hearing.  The record shows that the 
veteran underwent several routine audiological examinations 
during service between August 1991 and March 1996.  On the 
veteran's service entrance examination in March 1991, pure 
tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
20
5
LEFT
5
5
0
0
0

On audiological examination in August 1991, pure tone 
thresholds were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
20
10
LEFT
10
5
10
0
0

The audiologist indicated that the veteran's hearing was 
within normal limits and assigned a profile of H1.  

On a hearing examination in November 1992, audiological 
findings were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
30
15
LEFT
10
10
10
5
5

Pure tone thresholds on audiological examination in October 
1994 were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
45
35
LEFT
20
20
25
20
10

A repeat audiological examination the next day showed the 
following:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
40
30
LEFT
25
20
25
25
10

Pure tone thresholds on audiological examination in June 1995 
were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
30
15
LEFT
10
5
15
15
5

Pure tone thresholds on audiological examination in March 
1996 were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
30
25
LEFT
5
10
5
10
0

On authorized VA audiological examination in September 1996, 
the veteran reported no significant hearing difficulty with 
occasional tinnitus.  The veteran was noted to have a history 
of noise exposure during service.  Pure tone thresholds, in 
decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
20
25
LEFT
10
15
10
15
15

Speech audiometry revealed speech recognition ability of 94 
percent in each ear.  The audiologist concluded that the 
veteran's hearing was within normal limits, bilaterally.  

On VA otological examination in September 1996 the veteran 
reported that he had a history of recurrent ear infections 
since childhood.  On examination, there was no otalgia or 
otorrhea, and no signs of dizziness or vertigo.  The 
examination was essentially negative for any abnormalities.  
The examiner indicated that the veteran had Type A tympanic 
in both ears.  The diagnosis was normal hearing.  

At a personal hearing at the RO in November 1997, the veteran 
testified that he had ear infections as a child but that they 
had become more frequent during service.  The veteran 
reported that when he has an ear infection, he is given 
antibiotics which alleviate his symptoms and his hearing 
acuity goes back to normal.  

VA outpatient treatment records contained in the claims 
folder show no diagnosis of hearing loss or a chronic ear 
disability. 

Service Connection - In General

Initially, it should be noted that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the law governing VA claims.  Among 
other things, this law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to its duty-to-assist obligation.  It revised section 
5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
claimant of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2001).  The VCAA 
also provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A (a)(1), (d) (West Supp. 2001).  See also the 
implementing regulations at 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).  

As the veteran's claims were pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the veteran 
as these provides additional protections.  Therefore, they 
will be applied in this case.  Karnas, supra.

Regarding the issues of service connection for bilateral 
defective hearing and an ear disability manifested by chronic 
ear infections, the new law and regulations do not preclude 
the Board from proceeding to an adjudication of these issues.  
This is so because the requirements of the new law and 
regulations have already been satisfied.  By the Statement of 
the Case (SOC) and Supplemental Statements of the Case 
furnished the veteran, the RO has notified him of the 
information and evidence necessary to substantiate his 
claims.  Pertinent post-service medical records have been 
associated with the record, and the veteran has undergone 
examination in connection with the issues involving defective 
hearing and an ear disability manifested by chronic ear 
infections.  Furthermore, the veteran testified at a personal 
hearing and a transcript of that hearing has been associated 
with the claims file.  There is no indication that additional 
evidence exists and can be obtained on the two issues here in 
question.  Adjudication of this appeal, without referral to 
the RO for initial consideration under the new law and 
regulations, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board also notes that although the RO denied the 
veteran's claims of service connection on the grounds that 
the claims were not well grounded, all relevant evidence 
identified by the veteran were obtained and associated with 
the claims file.  Furthermore, the veteran and his 
representative were notified of the requirements for service 
connection and were provided with the opportunity to present 
evidence and arguments regarding these issues.  Accordingly, 
it is determined that he will not be prejudiced by the Board 
proceeding with the adjudication of this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service during other than a period of war.  38 U.S.C.A. 
§ 1131 (West 1991).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2000) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  

Analysis
Defective Hearing

In order for consideration to be given to a claim of 
entitlement to service-connection, there must be a showing 
that a particular injury or disease resulting in disability 
was incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131.  Entitlement to service connection for impaired 
hearing is subject to the additional requirements of 38 
C.F.R. § 3.385, which provides:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

38 C.F.R. § 3.385 (2000).  

In the instant case, there is no evidence of hearing loss for 
VA purposes at any time postservice.  The veteran was 
afforded a VA examination postservice in September 1996, but 
the examination failed to show any evidence of hearing loss 
for VA purposes.  The veteran, as a layman, is not competent 
to provide an opinion regarding an issue involving medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492; Epps v. 
Brown, 9 Vet. App. 341 (1996).  Thus, given the lack of 
competent clinical evidence showing that the veteran has a 
hearing disability at the current time, as that term is 
defined in 38 C.F.R. § 3.385, the claim must be denied.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Ear Disability

Regarding the issues of service connection for an ear 
disability manifested by chronic ear infections, while the 
veteran asserts that he has recurrent ear infections, there 
is no competent medical evidence that he has a current 
organic disability involving his ears at the present time.  
When afforded a VA otological examination by VA in September 
1996, the veteran's ears were essentially normal.  Moreover, 
the veteran, as a layman, is not competent to provide an 
opinion regarding an issue involving medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492; Epps v. Brown, 9 Vet. 
App. 341 (1996).  

The Court held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."  Given 
the lack of competent medical evidence showing that the 
veteran has an ear disability at present, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Should medical evidence showing the presence of an ear 
disorder which had its onset in or is related to service 
becomes available, the veteran is encouraged to submit such 
evidence to the RO and request that his claims be reopened.  


ORDER

Service connection for bilateral defective hearing is denied.  

Service connection for an ear disorder manifested by chronic 
ear infections is denied.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

Current criteria provide that the Secretary shall provide a 
medical examination when such examination may substantiate 
entitlement of the benefits.  However, the providing of an 
examination is not the end of the duty to assist.  Inherent 
in the duty to assist is that the examination be adequate.  

In this regard, while the veteran was examined by VA during 
the pendency of this appeal, the examiner did not provide 
sufficiently detailed information to assess the degree of 
functional impairment for the veteran's left knee disorder 
under the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Although the examiner in February 1999 indicated that he 
could not estimate the additional functional loss in the left 
knee due to pain (i.e., 38 C.F.R. § 4.40), he did not comment 
on functional loss due to weakness, fatigability, 
incoordination, or pain on movement of the left knee under 38 
C.F.R. § 4.45.  

In DeLuca, the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") held that the Board erred 
in not adequately considering functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45, when evaluating a service-connected 
disability involving a joint.  The DeLuca Court remanded the 
case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limited the appellant's 
functional ability during flare-ups or when his joint was 
used repeatedly over a period of time.  

Regarding the issue for an increased rating for IBS, the 
veteran reports that he has diarrhea two to three times per 
week and regular colicky cramping lower abdominal pain and 
occasional distention.  However, the record shows that the 
veteran's weight is stable and that he is well nourished.  
Under Diagnostic Code 7319, a 10 percent disability rating 
requires moderate irritable colon syndrome (spastic colitis, 
mucous colitis, etc.) with frequent episodes of bowel 
disturbance with abdominal distress.  38 C.F.R. § 4.114 
(2000).  A 30 percent rating is warranted for severe symptoms 
including diarrhea, or alternating diarrhea and constipation, 
with more or less constant abdominal distress.  In light of 
the veteran's symptomatic complaints and the lack of any 
objective findings which address the rating criteria for IBS, 
the Board finds that additional examination should be 
undertaken to determine the current severity of the veteran's 
IBS.  

As to the left shoulder disability, the veteran's service 
medical records reveal evidence of shoulder discomfort.  
Subsequent to service, the veteran continued to have similar 
complaints.  On VA examination in September 1996, he was 
diagnosed as having no abnormality of the left shoulder.  
However, VA outpatient treatment records subsequent to this 
time show a possibility that his shoulder complaints may have 
an organic basis.  In particular, in October 1997, VA 
outpatient treatment records made reference to left shoulder 
bursitis.  It is unclear as to whether this was a history 
given by the examiner or an assessment.  Another examination 
should be afforded the veteran to determine whether he has a 
left shoulder disability and when it had its onset.

Given the absence of relevant clinical information, the Board 
finds that the current medical evidence of record is 
inadequate and that further development of the record is 
indicated.  The duty to assist includes providing a thorough 
and contemporaneous medical examination, especially where it 
is necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  Accordingly, 
the claim is REMANDED to the RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
and implementing regulations are complied 
with.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claims for higher ratings for his 
service-connected left knee disorder and 
IBS and for service connection for a left 
shoulder disability.  The RO should 
further inform the veteran in writing of 
his right to submit any additional 
argument and/or evidence in support of 
his claim.  

3.  The veteran should be contacted by 
the RO for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for any left knee disorder, 
left shoulder disorder or IBS problems 
since his discharge from service.  The 
approximate dates of any such evaluation 
or treatment should also be furnished by 
him to the extent feasible.  In addition, 
the veteran should be asked to document 
time lost from work due to his irritable 
bowel syndrome since service connection 
was granted.

4.  Thereafter, the RO should, after 
obtaining proper authorization, obtain 
those treatment records not already on 
file from those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Any and 
all VA treatment records not already on 
file must be obtained and associated with 
the claims file regardless of whether in 
fact the veteran responds to the 
foregoing request.  If the RO does not 
receive a response to requests for 
records from any of the private sources 
identified by the veteran, the veteran 
should be so notified and informed that 
he may obtain and submit any pertinent 
records.  

5.  The veteran should be afforded a VA 
orthopedic examination of his left knee 
and shoulder.  The claims folder and a 
copy of this REMAND must be made 
available to the examiner for review, and 
the examiner should indicate whether he 
or she reviewed the claims file.  All 
indicated tests and studies should be 
accomplished, and the clinical findings 
should be reported in detail.  The 
examiner should provide the 
answers/findings to each question or 
instruction posed below.  If the examiner 
finds that it is not feasible to answer a 
particular question or follow a 
particular instruction, he or she should 
so indicate and provide an explanation.  
The findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

I.  Detail the degrees of range of 
motion of the left knee.  For VA 
purposes, normal flexion of the knee 
is to 140 degrees and normal 
extension is to 0 degrees.  
38 C.F.R. § 4.71, Plate II (2000).  
Also, tests for stability of the 
left knee should be accomplished, 
and any instability should be 
classified as mild, moderate, or 
severe.  

II.  Determine whether the veteran's 
left knee exhibit weakened movement, 
excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed 
in terms of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to any 
excess fatigability, weakened 
movement or incoordination.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

III.  Express an opinion on whether 
pain could significantly limit 
functional ability during flare-ups 
or when the left knee is used 
repeatedly over a period of time.  
These determinations should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

IV.  Determine whether the veteran 
has a chronic left shoulder 
disability.  If so, all diagnoses 
should be specified.  As to each 
diagnosis, determine whether it is 
at least as likely as not that any 
such disability had its onset in or 
is otherwise related to military 
service.  The underlined standard of 
proof should be utilized in 
answering the question.  The reasons 
and bases for this determination 
should be specified.

6.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
all current manifestations of the his 
service-connected IBS.  The claims folder 
and a copy of this REMAND must be made 
available to the examiner for review, and 
the examiner should indicate whether he 
or she reviewed the claims file.  All 
indicated tests and studies should be 
accomplished, and the clinical findings 
should be reported in detail.  The 
examiner should set forth all current 
manifestations of the veteran's IBS, to 
include any diarrhea, constipation, bowel 
disturbance, or abdominal distress.  The 
frequency and severity of these symptoms 
should be noted, and the examiner should 
discuss whether there is any objective 
evidence to confirm the presence or 
absence of the symptoms.  The veteran 
should be asked whether he loses any time 
from work due to this condition; and, if 
so, how many days a year.  To the extent 
possible, the manifestations of the 
service-connected disability should be 
distinguished from those of any other 
disorder present.  The examiner's 
conclusions should be supported by 
reference to medical findings.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiners have provided all medical 
findings necessary to rate the veteran's 
service-connected disabilities, and have 
responded to all questions posed.  In 
addition, the RO should assure that the 
provision pertaining to the duty to 
assist as provided for in the Veterans 
Claims Assistance Act of 2000 and the 
implementing regulations have been 
complied with.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the VA 
examination reports do not include 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  
38 C.F.R. § 4.2 (2000).  

8.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  The RO 
should adjudicate the merits of the 
claims based on all the evidence of 
record and all governing legal authority, 
including the Veterans Claims Assistance 
Act of 2000 and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, and be given the opportunity to 
respond thereto.  If the veteran fails to 
appear for any examination, the letter(s) 
notifying him of the dates and places of 
the examinations and the address to which 
the letter(s) was sent should be included 
in the claims folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 



